Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second cam member" in the first line.  There is insufficient antecedent basis for this limitation in the claim. To fix this issue, claim 3 should depend from claim 2.
Claim 18 recites the limitation "non-cylindrical outer surface" in the first line.  There is insufficient antecedent basis for this limitation in the claim. To fix this issue, it should be "the non-cylindrical outer surface".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bock et al. (US 2022/0161891 A1) hereinafter, Bock. 
	Regarding claim 1, Bock teaches an ebike (electric bicycle; not shown in Figures) comprising: a front wheel and a rear wheel; a frame assembly (bicycle frame R) supported on the front wheel and the rear wheel; a battery (battery A) configured to be coupled to the frame assembly; and a battery latching assembly (locking device 1) configured to secure the battery to the frame assembly, the battery latching assembly comprising: a latch member (guide element 3) movable among: - a secured position in which the latch member is configured to secure the battery in a fully mounted position (clamping position; Figure 3A); - an open position in which the latch member is configured to maintain the battery in a partially mounted position (Figure 3B); and - a released position in which the latch member is configured to release the battery (Figure 3C); and a release member (actuating lever 4) coupled to the latch member and movable among: - a first position in which the latch member is maintained in the secured position (clamping position; Figure 3A); - a second position in which the latch member is maintained in the open position (Figure 3B); and - a third position in which the latch member is maintained in the released position (Figure 3C).
	Regarding claim 4, Bock (Figure 5) teaches that the battery includes a catch (end of the guide surface 200a of the slotted link portion 200) configured to receive the latch member when the latch member is in the secured position (paragraph [0045]).
	Regarding claim 8, Bock (Figure 3A-3C) teaches the release member is configured to rotate relative to the frame assembly in a first rotational direction when moving from the first position to the second position, and wherein the release member is configured to rotate relative to the frame assembly in the first rotational direction when moving from the second position to the third position.
Claims 14, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Talavasek et al. (US 9,580,141 B2) hereinafter, Talavasek. 
	Regarding claim 14, Talavasek (Figures 9 and 10) teaches an ebike (bicycle 20) comprising: a front wheel (front wheel 22) and a rear wheel (rear wheel 24); a frame assembly (frame 30) supported on the front wheel and the rear wheel, the frame assembly including a hook (slot 116) including a free end with an upward sweep; a battery (battery 60) including a pivot (eccentric boss 110) configured to engage with the hook.
	Regarding claim 15, Talavasek (Figures 9 and 10) teaches that the upward sweep is at an angle of at least 45 degrees relative to horizontal.
	Regarding claim 17, Talavasek (Figures 9 and 10) teaches that the pivot includes a non-cylindrical outer surface configured to limit rotation of the pivot relative to the hook. 
	Regarding claim 18, Talavasek (Figures 9 and 10) teaches that the non-cylindrical outer surface comprises an oblong shape.
	Regarding claim 19, Talavasek (Figures 9 and 10) teaches that the hook comprises a throat width, and wherein the oblong shape has a maximum width greater than the throat width and a minimum width less than the throat width (Col. 3, Lines 54-62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2022/0161891 A1) in view of Talavasek (US 9,580,141 B2).
	Regarding claims 5, 6, and 7, Bock teaches the ebike of claim 1. However, Bock does not teach the frame assembly includes a hook and the battery includes a pivot configured to engage with the hook, the hook including a free end with an upward sweep.
	Talavasek teaches all the features of claims 5, 6, and 7 as discussed above in claims 14, 15, and 17.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Bock’s frame assembly, in view of Talavasek, with a hook and pivot configured to be engaged with the hook to secure the opposite end of the battery to the frame creating an interference fit with the hook when the battery is in a secured position.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Talavasek (US 9,580,141 B2) in view of Bock (US 2022/0161891 A1).
	Talavasek teaches the ebike of claim 14. However, Talavaseck does not teach the latch assembly of claim 20.
	Bock teaches all the features of claim 20 as discussed in claim 1 above.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Talavasek’s bike, in view of Bock, with a latching assembly according to claim 20. Doing so would fix the battery to the bike frame in a way secured (more strongly) against relative movements (Paragraph [0007]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Talavasek (US 9,580,141 B2) in view of Bock (US 2022/0161891 A1) as applied to claim 20 above, and further in view of Yeh et al. (TW 1714178 B) hereinafter, Yeh.
	The combination of Talavasek in view of Bock teaches the ebike of claim 20. However, the combination of Talavasek in view of Bock does not teach that the release member includes a tool engagement end, wherein the battery latching assembly further includes a lever configured to be coupled to the tool engagement end, wherein the lever is configured to be rotated to rotate the release member between the secured position, the open position, and the released position.
	Yeh (Figures 9-11) teaches that the release member includes a tool engagement end (non-circular hole 120b), wherein the battery latching assembly further includes a lever (tool 60) configured to be coupled to the tool engagement end, wherein the lever is configured to be rotated to rotate the release member between the secured position, the open position, and the released position.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Talavasek’s latching assembly, in view of Yeh, with a tool engagement end. Doing so would enable the user to rotate the releasing member to firmly abut the locked functional component, so as to avoid excessive shaking of the functional component during riding.
Allowable Subject Matter
Claims 2, 9-13, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach battery latching assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                  
                                                                                                                                                                                      
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611